       Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 1 of 44




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TY CARTS, LEWIS GROVE, COLIN             Case No. 4:17-CV-915
KRIEGER, BRANDEN RONALD,
Individually and on behalf of all        Judge: Yvette Kane
other similarly situated individuals,
                  Plaintiffs,            Complaint filed: May 24, 2017
                                         Amended Complaint filed:
         v.                              February 12, 2018

WINGS OVER HAPPY VALLEY
MDF, LLC d/b/a WINGS OVER
HAPPY VALLEY, STEVEN C.
MOREIRA, and WINGS OVER
HAPPY VALLEY, LLC,
             Defendants.                Electronically Filed


              DEFENDANTS’ BRIEF IN OPPOSITION TO
              PLAINTIFFS’ MOTION TO CERTIFY CLASS
                  PURSUANT TO FED. R. CIV. P. 23




                                        Philip K. Miles III, Esquire
                                        I.D. No. 209425
                                        pkmiles@mqblaw.com
                                        McQUAIDE BLASKO, INC.
                                        811 University Drive
                                        State College, PA 16801
                                        (814) 238-4926

Dated: October 15, 2018                 Attorneys for Defendants
               Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 2 of 44




                                                  TABLE OF CONTENTS
                                                                                                                                        Page(s)

Table of Authorities ................................................................................................ ii
INTRODUCTION AND BACKGROUND ............................................................................... 1
 A. Counterstatement of Issues ............................................................................................... 3
 B. Counterstatement of Facts.................................................................................................. 4
 C. Procedural Posture ............................................................................................................ 13
ARGUMENT............................................................................................................................... 14
   A. Plaintiffs cannot meet their burden of establishing commonality and
   predominance because Wings Over does not – nor did it ever - maintain a uniform
   policy requiring tip pooling or sharing and individual issues predominate over
   common ones. ......................................................................................................................... 15
     1. Supreme Court and Third Circuit precedent, further enforced by District Court
       cases, requires a uniform employment practice and the predominance of class-wide
       issues over individual issues. ........................................................................................... 15
       2. Plaintiffs cannot establish uniform notification of the supposed policy. .............. 18
       3. There was no consistent amount for the alleged tip out requirement. .................. 20
       4. Plaintiffs’ lone document actually undercuts their claim of a universal policy. .. 21
       5. Plaintiffs fail to identify any common enforcement of the policy. ......................... 23
       6. Plaintiffs seek class certification from May 2014 through the present, but ignore
       differences across that timeframe. ................................................................................... 25
       7. Named Plaintiffs’ state law claims require additional proof from their federal
       FLSA Claims. ...................................................................................................................... 27
 B. The Pennsylvania state law claims of the sought 200+ member class would so
 thoroughly predominate over the handful of individual drivers seeking relief under
 the federal FLSA that this Court should decline to exercise supplemental jurisdiction.
 ................................................................................................................................................... 28
 C. Plaintiffs are inadequate class representatives because they have a track record of
 dishonesty pertaining to wages, and in some instances a criminal history. They have
 also been less than forthright with this Court. .................................................................. 34
CONCLUSION ........................................................................................................................... 39
              Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 3 of 44




                                              TABLE OF AUTHORITIES
                                                                                                                                    Page(s)
Cases
Amchem Prods. v. Windsor, 117 S. Ct. 2231 (U.S. 1997) ........................................................... 17
Camilotes v. Resurrection Health Care Corp., 286 F.R.D. 339 (N.D. Ill. 2012)......................... 17
Davis v. Bank of Am., N.A., 2016 U.S. Dist. LEXIS 13333, 2016 WL 427049, Civ. No. 13-
   4396 (E.D. Pa. February 3, 2016) ........................................................................................... 15
De Lage Landen Fin. Servs. v. Rasa Floors, LP, 269 F.R.D. 445 (E.D. Pa. 2010) ................ 19, 23
Evans v. Lowe's Home Ctrs., Inc., No. 3:CV-03-0438, 2006 U.S. Dist. LEXIS 32104 (M.D. Pa.
   May 18, 2006) ................................................................................................................... passim
Gen. Tel. Co. of the Southwest v. Falcon, 102 S.Ct. 2364 (U.S. 1982) ........................................ 17
Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349 (3d Cir. 2013).................................................... 18
Hernandez v. Ashley Furniture Industries, Inc., 2013 U.S. Dist. LEXIS 72387, 2013 WL
   2245894 (E.D.Pa. May 22, 2013) ........................................................................................... 17
In re Cmty. Bank of N. Va. Mortg. Lending Practices Litig., PNC Bank NA, 795 F.3d 380 (3d
   Cir. 2015).................................................................................................................................. 17
In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305 (3d Cir. 2008) .............................. 15, 18
In re Prudential Ins., 148 F.3d at 313-14 (3d. Cir. 1998) .......................................................... 17
Jarosz v. St. Mary Med. Ctr., 2014 U.S. Dist. LEXIS 133218, 2014 WL 4722614, Civ. No. 10-
   3330 (E.D.Pa. September 22, 2014) ....................................................................................... 17
Johnston v. HBO Film Mgmt., 265 F.3d 178 (3d Cir. 2001) ............................................... 19, 23
Knepper v. Rite Aid Corp., 675 F.3d 249 (3d Cir. 2012) ............................................................ 29
Maloney v. Microsoft Corp., 2012 U.S. Dist. LEXIS 28676, 2012 WL 715856 (D.N.J. March 5,
   2012) ................................................................................................................................... 19, 23
Mielo v. Steak ‘N Shake Operations, Inc., 897 F.3d 467 (3d Cir. 2018) .................................... 17
Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154 (3d Cir. 2001) ............. 18
Ogrizovich v. Cuna Mut. Grp., 2013 U.S. Dist. LEXIS 194972, 2:09cv371 (W.D.Pa.,
   September 4, 2013) ........................................................................................................... 19, 23
Pleickhardt v. Major Motors of Pa., Inc., 2017 U.S. Dist. LEXIS 153963, 2017 WL 4180112
   (M.D.Pa, September 21, 2017) ............................................................................................... 28
Smiley v. E.I. Dupont De Nemours & Co., 839 F.3d 325 (3d Cir. 2016) .................................. 27
Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (U.S. 2011)......................................... 15, 16, 19
Statutes
28 U.S.C. § 1367 .......................................................................................................................... 31
28 U.S.C. § 1367(c) ...................................................................................................................... 29
28 U.S.C. § 1367(c)(2) ................................................................................................................. 28
34 Pa. Code. § 231.34 .................................................................................................................. 28
Rules
Fed. R. Civ. P. 23............................................................................................................. 14, 15, 39




                                                                        ii
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 4 of 44




                   INTRODUCTION AND BACKGROUND

    Defendants Wings Over Happy Valley MDF, LLC (“WOHV MDF”),

Steven C. Moreira, and Wings Over Happy Valley, LLC (“WOHV”)

(collectively, “Wings Over”1) oppose certification of a class in this putative

class action. Named Plaintiffs contend that Wings Over maintained a

common tip pooling policy for its delivery drivers from May 2014 through

the present. The Named Plaintiffs, however, cannot establish the

commonality and predominance necessary to justify class certification

under Fed. R. Civ. P. 23.

    Through limited discovery, the record demonstrates that individual

drivers had varying experiences. The four Named Plaintiffs rely on

individual conversations with individual managers – meanwhile, three

former drivers have submitted affidavits swearing that there was no tip

pooling requirement at all. Defendant Moreira and General Manager Jon

Street (“GM Street”) deny authorizing any tip pooling requirement.




1For readability, Defendants are collectively referred to as “Wings Over” in this brief.
This should not be construed as an admission that the parties are interchangeable,
subject to successor liability, or as waiver of individual defenses.
       Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 5 of 44




   Discovery has likewise revealed no common enforcement of the alleged

requirement, and no one was ever disciplined for failing to tip out. Even

the percentage of tip pooling allegedly required varies from plaintiff to

plaintiff. Named Plaintiffs have failed to produce any documentation of

the alleged unlawful policy, except for an unauthorized checklist drafted

by a former Named Plaintiff. Drivers also experienced differences across

time. None of the Named Plaintiffs have worked at Wings Over for the

past 20 months, and they have zero knowledge of any tip pool beyond

February 2017. Named Plaintiffs cannot demonstrate a universal policy

sufficient to establish commonality and predominance of common issues

over individual circumstances.

   Even if the circumstances across the 200+ drivers met the commonality

and predominance requirements for class certification under Rule 23, this

Court should still decline to exercise supplemental jurisdiction. The

Pennsylvania state law claims for a class of 200 delivery drivers would

predominate over the individual federal claims.

  Finally, the Named Plaintiffs are poor class representatives due to

dishonesty regarding their wages, in some cases a criminal history, and the




                                      2
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 6 of 44




less than forthright representations made to this Court. Plaintiffs’ motion

for class certification should be denied.

   A. Counterstatement of Issues

    Under Supreme Court and Third Circuit precedent, Rule 23 requires
     commonality and predominance (of common facts). Employers must
     subject the entire class to a common employment practice or policy
     causing the same harm. Should this Court decline to certify a class
     where the class members had varying conversations with different
     individual managers suggesting disparate policies, and no written
     policy is applicable to the class Named Plaintiffs seek to certify?

       Suggested Answer: Yes.

    Although this Court has discretion to exercise supplemental
     jurisdiction over state law claims, it should not exercise that
     jurisdiction where state law claims predominate over federal claims,
     including with respect to a sheer difference in the number of
     litigants. Should this Court decline to exercise supplemental
     jurisdiction over the Pennsylvania class action claims with 200+
     drivers, where only a handful of drivers have federal law claims
     involving different legal standards and individualized assessments?

       Suggested Answer: Yes.

    Are the Named Plaintiffs inadequate class representatives where
     they have all demonstrated dishonesty pertaining to their wages,
     some have a criminal history, and their representations to this Court
     have been less than forthcoming?

       Suggested Answer: Yes.




                                       3
           Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 7 of 44




       B. Counterstatement of Facts

       WOHV MDF owned a restaurant doing business as Wings Over Happy

Valley until November of 2017.2 Steve Moreira owns WOHV MDF.3 In

2017, WOHV purchased WOHV MDF’s assets, and after extensive changes,

began operating a Wings Over Happy Valley restaurant at the same

location.4 From May 2014 through the present, Wings Over employed over

200 delivery drivers.5 Wings Over did not maintain a common policy or

practice of requiring delivery drivers to share their tipped income.6

       Several years ago, a delivery driver asked if drivers could share some of

their tips with the cook staff to thank them.7 Wings Over did not object to

drivers giving a few dollars of their tips to managers to then give to the

cooks, but did not require it.8 Wings Over was concerned that managers

handling tip money might inadvertently coerce drivers to contribute, and

wanted to emphasize that contributions were voluntary. In 2014 Wings

Over placed a jar in the restaurant for the drivers to voluntarily share their

2ECF   No. 51-1, ¶4.
3Id. at ¶3.
4Id. at ¶5; ECF No. 51-2, ¶4.
5ECF No. 49, p. 22.
6ECF No. 51-1, ¶¶7, 9-14; ECF No. 51-2, ¶¶7, 24.
7ECF No. 51-1, ¶6.
8ECF No. 51-1, ¶7.




                                           4
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 8 of 44




tips with cooks, if they desired.9 This eliminated contact between Wings

Over management and delivery driver’s tips.

    Three former delivery drivers confirm that contributions to the tip jar

were voluntary.10 Moreira and GM Street, also swear that Wings Over

never required delivery drivers to contribute any of their tips to the tip jar –

or to otherwise share their tips.11 From July, 28, 2014, through the date of

the asset sale in November 2017, Wings Over maintained an Employee

Handbook.12 All of the Named Plaintiffs received the handbook, which

provides: “Tips are considered part of your wages.”13 Wings Over

faithfully followed this policy, and regarded tips as drivers’ wages (not the

cooks’).14

    GM Street provided an orientation to many new hires.15 He expressly

told them they were not required to put any money in the tip jar and that it




9ECF  No. 51-2, ¶¶9, 12; ECF No. 51-1, ¶8.
10ECF  No. 51-5–51-7.
11ECF No. 51-2, ¶12-13, 24; ECF No. 51-1, ECF No. 51-1, ¶¶9, 25.
12ECF No. 51-9.
13ECF No. 49-2, pp. 63:25-67:8; ECF No. 49-4, pp. 74:19-77:19; ECF No. 49-1, pp. 36:24-

39:4; ECF No. 49-3, pp. 12:16-13:10
14ECF No. 51-1, ¶13.
15ECF No. 51-2, ¶11.




                                            5
            Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 9 of 44




was voluntary.16 He explained that Wings Over would never require them

to contribute to the tip jar.17

        The Named Plaintiffs were delivery drivers for Wings Over at various

times from May 2014 through February 28, 2017.18 They allege that through

individual interactions with various people, they believed they were

required to contribute varying amounts of their tips to the tip jar for the

cooks.

        Carts claimed that he became aware of the alleged tip-out policy from a

manager named Noviello, “but I don’t know if he told everyone the same

thing because I wasn’t there for it.”19 Carts admitted that he was not

expressly told there was a tip sharing requirement, but contends it was

“strongly implied.”20 Carts further testified that former-Plaintiff Jake

Wilson took over as driver manager and never discussed the tip jar with

him.21 Later, Carts became a manager and trained drivers.22 As a manager,



16ECF    No. 51-2, ¶12.
17Id.
18ECF  No. 49-2, pp. 8:17-9:7; ECF No. 49-4, pp. 8:7-15, 58:24-59:3, 63:9-15; ECF No. 49-1,
pp. 7:22-25, 8:18-9:2, 33:15-19; ECF No. 49-3, pp. 9:18-20, 41:9-12 .
19ECF No. 49-1, pp. 13:5:-10.
20ECF No. 49-1, pp. 11:11-13.
21ECF No. 49-1, pp. 14:16-20.
22ECF No. 49-4, pp. 21:4-14; ECF No. 49-1, pp. 30:5-17.




                                             6
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 10 of 44




Carts testified that he personally trained some of the drivers to tip out, but

did not tell every driver he trained about the supposed requirement.23

    Plaintiff Grove claimed that former-Plaintiff Wilson told him about the

alleged tip-out policy toward the end of Grove’s first shift.24 Grove

admitted that he neither heard Wilson tell any other drivers they had to tip

out nor other drivers say they were told to tip out.25 Kreiger testified that

he “do[es]n’t know what other drivers were told.”26 Ronald acknowledged

that he did not witness the orientations for all the other delivery drivers,

and therefore could not know what they were told regarding the alleged

requirement to tip out.27 Ronald further acknowledged that he would have

no way of knowing whether there were other drivers who were not told

about the tip out requirement, or how many.28

    All of the Named Plaintiffs acknowledged it’s possible that other

drivers were either not told of the alleged tip out requirement, or did not

comply with it. Ronald admitted that other drivers may not have put any


23ECF No. 49-1, pp. 31:5-13.
24ECF No. 49-2, pp. 10:15-21.
25ECF No. 49-2, pp. 11:11-18.
26ECF No. 49-3, pp. 51:6-9.
27ECF No. 49-4, pp. 13:11-14:6
28ECF No. 49-4, pp. 19:2-17.




                                       7
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 11 of 44




money in the tip jar: “I’m sure that it happened.”29 Grove had “no idea”

whether there were other drivers who were never told about the supposed

requirement, or drivers who never put money in the tip jar – “It could be

possible.”30 When asked if it was possible that there were drivers who did

not tip-out during shifts when he was shift supervisor, Carts answered

“Yes, it’s possible.”31 Likewise, Krieger said, “I do not know. Anything is

possible, right?”32

    The testimony and pleadings of just the four Named Plaintiffs reveal

disparity in the supposed tip out requirement. In the Amended Complaint,

they alleged that Wings Over required drivers to tip out “approximately

8% of their tips.”33 Yet, none of the drivers testified to that. Ronald claims

one manager told him 5-10%, and then another told him 10%.34 Grove

testified that former Plaintiff Wilson instructed him to put in “six to eight

percent of our tip earnings.”35 Carts testified that it was 5-10% the entire




29ECF No. 49-4, pp. 53:5-9.
30ECF No. 49-2, pp. 12:8-11.
31ECF No. 49-1, pp. 47:14-17.
32ECF No. 49-3, pp. 40:21-24.
33ECF No. 24-2, ¶23.
34ECF No. 49-4, pp. 12:20-13:2, 22:5-18.
35ECF No. 49-2, pp. 10:15-21.




                                           8
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 12 of 44




time.36 Krieger testified that he was told 5-10% or “five to ten bucks,” and

the person who trained him did not state any set amount.37 Krieger further

testified that his actual practice was to base the amount of tips he shared

with the cooks on how much of their job he “had to do.”38

    Wings Over did not track contributions to the tip jar.39 Managers did

not even know whether someone contributed, or how much.40

    Half of the Named Plaintiffs claim they refused to tip out but were

never disciplined. Grove claimed that “he became vocal about refusing to

tip-out at the end of most shifts” but never faced discipline.41 In fact, zero

employees were ever disciplined for failing to abide by the alleged tip out

mandate.42 Krieger claims that he refused to tip out several times, and told

the manager on duty it was “bullshit.”43 Despite his refusal, he never was

disciplined.44 Allegedly, the response varied from manager to manager.


36ECF No. 49-1, pp. 11:1-10, 15:6-11.
37ECF No. 49-3, pp. 14:1-15:24.
38ECF No. 49-3, pp. 31:2-3.
39ECF No. 51-2, ¶25; ECF No. 51-1, ¶11.
40ECF No. 49-1, pp. 33:6-14; ECF No. 49-3, pp. 33:20-22.
41Am. Int. Resp. No. 8; ECF No. 49-2, pp. 41:25-42:6 (in the interest of candor, in his

deposition, Groves contradicted his own interrogatory response to claim he just
complained but did not refuse).
42ECF No. 51-1, ¶26; ECF No. 51-2, ¶26; ECF No. 49-2, pp. 44:22-45:2.
43ECF No. 49-3, pp. 30: 16-33:19.
44Id.




                                             9
            Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 13 of 44




Some managers would “not really say anything,” and “just let [him] go

about [his] day.”45 Krieger even claimed there was “really nothing” they

could do.46

        The sole document relied upon by Plaintiffs is a checklist (the “Wilson

Checklist”) that was drafted by former-Plaintiff Wilson.47 Wilson

voluntarily withdrew from the lawsuit after Wings Over filed

counterclaims against him for lying on his timesheets.48 The Wilson

Checklist vaguely refers to “Mak[ing] sure all drivers tip-out.” According

to Wilson, he only gave this to two (maybe three) of the driver managers at

Wings Over.49 Wilson’s employment ended in December 2016.50

        Neither Moreira nor GM Street had ever seen the Wilson Checklist

before this litigation.51 Although GM Street had discussed modifying the

checklist for closing managers, he never authorized any checklist drafted

by Wilson (much less the Wilson Checklist).52 The Wilson Checklist was



45Id.   at 56:18-57:1.
46Id.
47ECF   No. 49-6, p.3; Wilson Dep. 104:3-105:9.
48ECF   No. 9, Answer ¶¶76-100.
49ECF No. 51-4, pp. 107:14-118:23.
50Id., 116:3-11.
51ECF No. 51-2, ¶¶17-18; ECF No. 51-1, ¶¶15-16.
52ECF No. 51-2, ¶19.




                                          10
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 14 of 44




not provided to other managers (beyond Wilson’s alleged limited

distribution), and was not followed by other managers.53 Instead, Wings

Over utilized an official Closing Managers Duties checklist (“WOHV

Checklist”).54 The WOHV Checklist states no tip out requirement, and was

last modified on February 8, 2015.55

    On September 26, 2016, Moreira received a letter from one of his former

employees claiming the existence of an “illegal tip pool.”56 Moreira met

with counsel to discuss this allegation. Thereafter, Moreira reiterated to

drivers that putting money in the tip jar was voluntary.57 Even former

Plaintiff Wilson acknowledged that sharing tips was voluntary as of

October 2016, and that all drivers were told it was voluntary.58 An October

28, 2016 email further documents that tip sharing was voluntary, and that

drivers knew it was voluntary.59

    Although none of the Named Plaintiffs worked at Wings Over after

February 2017, they seek class certification through the present. The

53ECF No. 51-2, ¶¶18-22.
54ECF No. 51-2, ¶22; ECF No. 51-10.
55ECF No. 51-2, ¶23; ECF No. 51-10.
56ECF No. 51-11.
57ECF No. 51-1, ¶¶22-25.
58ECF No. 51-4, pp. 35:19-39:23.
59ECF No. 51-12.




                                       11
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 15 of 44




Named Plaintiffs alleged “[u]pon information and belief” that the

defendants “continue[d] to require” the unlawful tip pooling as of January

30, 2018.60 However, in depositions, every Named Plaintiff denied having

any reason to believe this allegation:

    Ronald - When asked the basis for this allegation, repeatedly said, “I
     do not know.”61

    Grove - “I have no idea what drivers were told after I left.”62 And
     when asked if drivers continued to put money in the tip jar after he
     left in January of 2017, he replied “I have no – no idea, no knowledge
     of anything.”63 “I know nothing about practices beyond the last date
     that I was at the restaurant working.”64

    Krieger – Confessed that he had “no idea” what the tip policy was
     after he left in December 2016.65

    Carts – similarly testified that he had “[n]o idea” whether drivers
     who started after May 7th, 2016 were told about a tip out requirement
     because, “I wasn’t there anymore.”66

    When new owners began operating the new Wings Over restaurant

following the asset sale in November 2017, they adopted their own policies

and procedures. Per the new Team Member Handbook given to all

60ECF   No. 24-2, ¶23.
61ECF   No. 49-4, pp. 66:11-69:11.
62ECF No. 49-2, pp. 57:1-7.
63Id. at 57:11-15.
64Id. at 59:22-60:7.
65ECF No. 49-3, pp. 43:16-44:1.
66ECF No. 49-1, pp. 33:20-34:1.




                                         12
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 16 of 44




employees, “Tips are not pooled or shared.”67 GM Street has further

testified that Wings Over enforces the policy as written.68.

   The record reflects the following:

May 24, 2014                             Purported start date for the sought
                                         after class.
July 28, 2014                            Wings Over adopts an employee
                                         handbook expressly stating “Tips
                                         are considered part of your wages.”
October 2016                             Former plaintiff Wilson
                                         acknowledges tip sharing is
                                         voluntary; email expressly states
                                         that it is voluntary.
February 2017                            Latest date any Named Plaintiff was
                                         employed by Wings Over; they have
                                         “no idea” what happened after their
                                         respective leave dates.
November 2017                            New ownership purchases assets
                                         and implements new Team Member
                                         Handbook expressly stating that
                                         “Tips are not pooled or shared.”
October 2018 (through present)           End date for sought after class.


C. Procedural Posture

   The parties conducted discovery relating to class certification, including

interrogatories, requests for production of documents, and depositions of

all of the Named Plaintiffs, and former-Plaintiff Wilson. On October 1,


67ECF   No. 51-3, ¶8; ECF No. 51-8.
68ECF   No. 51-3, ¶8.


                                        13
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 17 of 44




2018, Plaintiffs sought certification of a class for their Pennsylvania state

law claims under Fed. R. Civ. P. 23.69 Plaintiffs contemporaneously sought

conditional certification of a collective action under the Fair Labor

Standards Act.70 Defendants oppose both motions for the reasons set forth

in their briefs, filed concurrently on October 15, 2018.

                                ARGUMENT

   Plaintiffs’ motion to certify a class of all drivers from May 2014 through

the present should be denied for three overarching reasons:

   1. Wings Over did not maintain a common employment policy of
      requiring drivers to tip out – a fact confirmed by the extraordinary
      differences between the testimony of the few drivers from whom we
      have testimony or sworn statements.

   2. The Pennsylvania state law class action claims so thoroughly
      predominate over the handful of individual federal claims that this
      Court should decline to exercise supplemental jurisdiction over the
      state law class action.

   3. The plaintiffs are not adequate representatives because of their
      proven and admitted dishonesty regarding their wages, and in some
      instances, criminal backgrounds, and misrepresentations to this
      Court.




69ECF   No. 47; ECF No. 49.
70ECF   No. 48; ECF No. 50.


                                       14
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 18 of 44




     A. Plaintiffs cannot meet their burden of establishing commonality
     and predominance because Wings Over does not – nor did it ever -
     maintain a uniform policy requiring tip pooling or sharing and
     individual issues predominate over common ones.

     Wings Over did not have a common policy applicable to all drivers

across the putative class. Instead, the four Named Plaintiffs rely on

individual conversations varying from manager to manager. Meanwhile,

three drivers have sworn they were never required to share their tips at all.

Named Plaintiffs also fail to address differences in circumstances across

time, and have no knowledge of any employment practices after February

2017. This Court should deny certification of the class because of the

extraordinary variations from driver to driver across the putative class.

        1. Supreme Court and Third Circuit precedent, further enforced by
        District Court cases, requires a uniform employment practice and the
        predominance of class-wide issues over individual issues.

     Plaintiffs bear the burden of demonstrating that they meet the

requirements of Rule 23 for certifying a class action.71 In Wal-Mart v. Dukes,

the Supreme Court raised the bar for the commonality requirement of Rule

23(a)(3):

71See Davis v. Bank of Am., N.A., 2016 U.S. Dist. LEXIS 13333, 2016 WL 427049, Civ. No.
13-4396, at *9 (E.D. Pa. February 3, 2016) (quoting In re Hydrogen Peroxide Antitrust Litig.,
552 F.3d 305, 309 (3d Cir. 2008) for the proposition that there must be a “rigorous
analysis” of whether “the prerequisites of Rule 23 are met”).


                                             15
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 19 of 44




       What matters to class certification . . . is not the raising of
       common questions—even in droves—but, rather the capacity of
       a classwide proceeding to generate common answers apt to
       drive the resolution of the litigation. Dissimilarities within the
       proposed class are what have the potential to impede the
       generation of common answers.72

The Supreme Court focused on the lack of a uniform rule applicable to all

class members. In summarizing Dukes, the Third Circuit in Rodriguez

explained:

       The Dukes plaintiffs were all subjected to the discretion of their
       supervisors, but they had not demonstrated “a common mode
       of exercising discretion that pervades the entire company,” such
       that the policy could be considered a “uniform employment practice”
       that all members of the putative class had experienced. Rather, the
       Dukes plaintiffs encountered different managers making
       different types of employment decisions for different reasons,
       many of them likely nondiscriminatory in nature. They therefore
       had not been subjected to a common harm, and the proposed class
       lacked commonality.73

Indeed, as the Third Circuit has observed following Dukes, “to bring a case

as a class action, the named plaintiffs must show that each class member

was subjected to the specific challenged practice in roughly the same

manner.”74


72 Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2552 (U.S. 2011).
73 Rodriguez v. Nat’l City Bank, 726 F.3d 372, 383 (3d Cir. 2013) (citing Dukes, 131 S. Ct. at
2254-55) (emphasis added).
74 Id. at 383 (citing Dukes, 131 S. Ct. at 2555-56).




                                              16
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 20 of 44




     Even more recently, the Third Circuit observed that “[a] complaint’s

mere recital of questions that happen to be shared by class members is ‘not

sufficient to obtain class certification’….Rather, ‘[c]ommonality requires

the plaintiff to demonstrate that the class members ‘have suffered the same

injury.’”75 Other district courts have recognized that individualized

inquiries required to demonstrate that potential class members suffered the

same type of harm as named plaintiffs may “preclude a finding of

commonality.”76

     In addition to commonality, Plaintiffs must also establish that “[i]ssues

common to the class . . . predominate over individual issues.”77 This

requirement under Rule 23(b) “tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.”78 The

predominance standard is “far more demanding” than the commonality


75 Mielo v. Steak ‘N Shake Operations, Inc., 897 F.3d 467, 487 (3d Cir. 2018) (quoting Dukes,
131 S.Ct., at 2551, in turn quoting Gen. Tel. Co. of the Southwest v. Falcon, 102 S.Ct. 2364,
2370 (U.S. 1982)).
76 See Jarosz v. St. Mary Med. Ctr., 2014 U.S. Dist. LEXIS 133218, 2014 WL 4722614, Civ.

No. 10-3330, at *26-27 (E.D.Pa. September 22, 2014) (citing Hernandez v. Ashley Furniture
Industries, Inc., 2013 U.S. Dist. LEXIS 72387, 2013 WL 2245894, at *7-10 (E.D.Pa. May 22,
2013); and Camilotes v. Resurrection Health Care Corp., 286 F.R.D. 339, 354-55 (N.D. Ill.
2012)).
77 In re Cmty. Bank of N. Va. Mortg. Lending Practices Litig., PNC Bank NA, 795 F.3d 380

(3d Cir. 2015) (citing In re Prudential Ins., 148 F.3d at 313-14 (3d. Cir. 1998)).
78 Id. (citing Amchem Prods. v. Windsor, 117 S. Ct. 2231, 2249 (U.S. 1997)).




                                             17
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 21 of 44




requirement.79 “Because the nature of the evidence that will suffice to

resolve a question determines whether the question is common or

individual, a district court must formulate some prediction as to how

specific issues will play out in order to determine whether common or

individual issues predominate in a given case.”80 If proof of the essential

elements of the cause of action requires individual treatment, then class

certification is unsuitable.81 “The predominance requirement focuses on

whether essential elements of the class’s claims can be proven at trial with

common, as opposed to individualized evidence.”82

     2. Plaintiffs cannot establish uniform notification of the supposed policy.

     Plaintiffs rely on individual conversations with different managers

regarding an alleged requirement to put money in a tip jar. They ask this

Court to leap to the conclusion that all members of the putative class must

have had similar individual conversations with whomever trained each of

them. Whether any such conversations actually occurred would require




79 Id.
80 Id. (citing In re Hydrogen Peroxide, 552 F.3d 305, 311 (3d Cir. 2008)).
81 See id. (citing Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 181 (3d

Cir. 2001)).
82 Id. (quoting Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 359 (3d Cir. 2013)).




                                              18
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 22 of 44




individualized evidence from hundreds of conversations between

managers and delivery drivers.

     “[I]t has become well-settled that, as a general rule, an action based

substantially on oral rather than written communications is inappropriate

for treatment as a class action.”83 This Court has applied this well-settled

principle in the context of wage and hour litigation.84 Here, Named

Plaintiffs contend that they were orally informed about the policy. Setting

aside the known differences already on the record, this Court must also

consider the potential for unknown differences that surely exist across the

hundreds of interactions between the 200+ drivers and managers. Class

action litigation is not appropriate where questions about individual

conversations predominate over common questions across the class.

     Like the plaintiffs in Dukes and Rodriguez, the Named Plaintiffs in this

case cannot demonstrate a “uniform employment practice” that all

members of any putative class have experienced or been similarly injured

83 Johnston v. HBO Film Mgmt., 265 F.3d 178, 190 (3d Cir. 2001) (citations omitted);
Ogrizovich v. Cuna Mut. Grp., 2013 U.S. Dist. LEXIS 194972, 2:09cv371, at *22-23
(W.D.Pa., September 4, 2013); Maloney v. Microsoft Corp., 2012 U.S. Dist. LEXIS 28676,
2012 WL 715856, at *9 (D.N.J. March 5, 2012); De Lage Landen Fin. Servs. v. Rasa Floors,
LP, 269 F.R.D. 445, 464 (E.D. Pa. 2010).
84 Evans v. Lowe's Home Ctrs., Inc., No. 3:CV-03-0438, 2006 U.S. Dist. LEXIS 32104, at *27

(M.D. Pa. May 18, 2006).


                                            19
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 23 of 44




by. The “policy” appears to be embodied only in disparate oral

communications and an unauthorized checklist concocted by a former

Named Plaintiff. Further, while Named Plaintiffs allege that the two

hundred-person class of delivery drivers were subjected to an illegal

mandatory tip pool by Wings Over Happy Valley MDF, LLC, and that all

putative class members were injured by having to give up a percentage of

their tips as a result, delivery drivers nearly equal in number to the Named

Plaintiffs have sworn that they were never required to share any of their

tips.

    In this case, there simply was no “uniform employment practice,”

members of the class that Named Plaintiffs seek to certify did not “suffer

the same injury,” and, even assuming this Court finds Plaintiffs remotely

credible (infra), the experiences of similarly-situated former delivery

drivers were diametrically opposite to those asserted by Named Plaintiffs.

        3. There was no consistent amount for the alleged tip out requirement.

    The four Named Plaintiffs could not identify a consistent amount for

the alleged tip pool requirement. Between the pleadings and the

depositions, the four Named Plaintiffs claim they were required to

contribute 8%, 5%-10%, 10%, 6%-8%, or “five to ten bucks.” Almost as

                                        20
          Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 24 of 44




many drivers have submitted affidavits that there was no requirement at

all. Moreira and GM Street also swear there was no such requirement. With

so many inconsistencies across just the four Plaintiffs and the five affiants,

one can only imagine the different stories we might hear from the 200+

putative class members.

         4. Plaintiffs’ lone document actually undercuts their claim of a universal
         policy.

   Plaintiffs produced the Wilson Checklist, which they assert “was

followed by the driver managers and applied uniformly to all Delivery

Drivers.”85 The record paints a different picture. First, the checklist was

drafted by one of the (now-former) Named Plaintiffs in this case, who

withdrew from the action following the filing of counterclaims against him

for lying on his timesheets. Wilson doesn’t know when he drafted the

Wilson Checklist, which may have been in 2015 (after the start of the

putative class).86

   Wilson’s own testimony undercuts the Plaintiffs’ contention that the

Wilson Checklist embodied a universal policy. Far from being followed by

all managers, Wilson only gave it to two (maybe three) other managers –

85ECF   No. 49, p. 15; ECF No. 49-6.
86ECF   No. 51-14, p. 109.


                                          21
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 25 of 44




admitting, “I don’t know who I gave it to . . . . I can’t remember.”87 Wilson

further acknowledged that the alleged tip out requirement on his checklist

was obsolete by October 2016, at the latest.88 At best, the Wilson Checklist

is a self-serving document drafted by a now-former lead Plaintiff, after the

start of the putative class sought by Named Plaintiffs, that was only

provided to a couple of other managers, and was obsolete at least two

years ago.

     Further still, the Wilson Checklist conflicts with the actual written

policies of Wings Over. Wings Over maintains an official Closing Manager

Duties checklist, which makes no mention of any tip out requirement.89

The Employee Handbook in effect from July 2014 through the date of the

asset sale in November 2017 specifically characterizes tips as the property

of the delivery drivers who receive them90. Following the asset sale, a

newly-adopted Member Handbook went even further by prohibiting tip

pooling.91 The Wilson Checklist was never approved or adopted by Wings




    pp. 108, 110.
87Id.,

    pp. 35-36.
88Id.,
89ECF No. 51-2, ¶¶22, 23; ECF No. 51-10.
90ECF No. 51-2, ¶22; ECF No. 51-10.
91ECF No. 51-3, ¶8; ECF No. 51-8.




                                           22
        Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 26 of 44




Over92. Neither Moreira nor GM Street had even seen it prior to this

litigation.93 The Wilson Checklist was not widely distributed or followed

by other managers.94

    Plaintiffs have failed to produce any true documented basis for the

alleged policy. As such, this Court should deny class certification.95

        5. Plaintiffs fail to identify any common enforcement of the policy.

    Half of the Named Plaintiffs claim they refused to tip out but were

never disciplined. Grove claimed that “he became vocal about refusing to

tip-out at the end of most shifts” and yet he never faced any discipline.96

Krieger claims he refused to tip out several times, telling the manager on

duty that it was “bullshit.”97 Despite his blatant refusal to comply with

what Named Plaintiffs characterize as a “requirement,” he never faced any

discipline.98 In fact, according to Krieger, the response varied from

manager to manager. Some managers would “not really say anything,”



92ECF   No. 51-2, ¶19.
93ECF   No. 51-2, ¶¶17-18; ECF No. 51-1, ¶¶15-16.
94ECF No. 51-2, ¶¶18-22.
95 See, Johnston, Evans, Ogrizovich, Maloney, and De Lage Landen Fin. Servs., supra.
96Am. Int. Resp. No. 8, ECF No. 49-2, p. 37 (he later contradicted his own discovery

response and claimed he did not refuse).
97ECF No. 49-3, pp. 30-33.
98Id.




                                           23
            Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 27 of 44




and “just let [him] go about [his] day.”99 Krieger even claimed that there

was “really nothing” they could do.100

        If Wings Over really maintained the policy alleged, there was plenty it

could do, from firing or disciplining employees who refused to share their

tips, to tracking the amount of contributions from each employee, to

factoring in the “tip out” when cashing out the drivers at the end of the

night, etc. Yet, Wings Over did none of that. Wings Over never disciplined

a single employee for failing to comply with the so-called requirement.101

        Even assuming arguendo that Wings Over maintained the alleged tip

pool requirement, this Court has no way of knowing how many of the

putative class members refused to tip out, or how often. All of the Named

Plaintiffs and Wilson acknowledged that it was possible drivers did not tip

out, at least some of the time.102 Three drivers already swear that they were

never required to tip out. Determining who actually put money in the tip

jar, on what shifts, and whether they faced any repercussions if they

refused to do so, necessarily requires an individualized inquiry. There was

99Id.   at 56-57.
100Id.
101ECF No. 51-1, ¶10.
102ECF No. 51-4, p. 57:1-9; ECF No. 49-1, p. 29:16-20; ECF No. 49-3, p. 40:21-24; ECF No.
49-2, pp. 11:22-12:11; and ECF No. 49-4, p. 27:4-8.


                                            24
          Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 28 of 44




no universal or common enforcement policy, and therefore individual

circumstances predominate over any common questions.

          6. Plaintiffs seek class certification from May 2014 through the present,
          but ignore differences across that timeframe.

     Plaintiffs seek certification of a class of all drivers from May 2014

through the present, but ignore differences across this timeframe. For

example, on July 28, 2014, Wings Over adopted an Employee Handbook

expressly stating “Tips are considered part of your wages.”103 Wings Over

enforced the policy as written, and tips were treated as the drivers’

wages.104 The written handbook was implemented after the start of the

purported class.

     On September 26, 2016, Moreira received a letter from one of his former

employees claiming the existence of an “illegal tip pool.”105 After receiving

this letter, Wings Over reiterated that any sharing of tips was voluntary.106

Even former Named Plaintiff Wilson acknowledged that tipping out was

voluntary as of October 2016, and that all drivers were told it was



103ECF   No. 51-1, ¶13 and ECF No. 51-9.
104Id.
105ECF   No. 51-11.
106ECF   No. 51-1, ¶¶22-25.


                                           25
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 29 of 44




voluntary.107 An October 28, 2016 email further documents that that tip

sharing was voluntary and drivers knew it was optional.108

    Incredibly, the plaintiffs alleged in their pleadings that Wings Over

continued to require drivers to contribute to the tip jar through January of

2018.109 None of the Named Plaintiffs have worked at Wings Over since

February 2017. Despite this allegation, every Named Plaintiff admitted he

had no idea whether the allegation was true and no basis for pleading it.110

Aside from further obliterating their credibility,111 this shows there is no

basis to seek class certification through the present.

    Further, when new owners began operating the new Wings Over

restaurant in November 2017, they adopted their own policies and

procedures. Per the new Team Member Handbook, given to all employees,

“Tips are not pooled or shared.”112 The General Manager has sworn that




107ECF   No. 51-4, pp. 35:19-39:23.
108ECF   No. 51-12.
109ECF No. 24-2, ¶23.
110 ECF No. 49-4, pp. 66:11-69:11; ECF No. 49-2, pp. 57:1-15, 59:22-60:7; ECF No. 49-3,

pp. 43:16-44:1; ECF No. 49-1, pp. 33:20-34:1.
111 See also, infra.
112 ECF No. 51-3, ¶8; ECF No. 51-8.




                                            26
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 30 of 44




Wings Over enforces the policy as written.113 The Named Plaintiffs

collectively have “no idea” about the policies at the new Wings Over.

      There is no basis for asserting that any driver was subjected to a

common tip pooling policy after the last named plaintiff’s employment

ended in February of 2017. The changes over time highlight the lack of a

common employment policy or practice applicable to all drivers in the

putative class, and that individual factual circumstances predominate.

         7. Named Plaintiffs’ state law claims require additional proof from their
         federal FLSA Claims.

      In addition to the factual inconsistencies, Named Plaintiffs’ asserted

state law claims necessitate individualized analyses owing differing legal

standards. Where an “essential element of the cause of action requires

proof of an individualized nature, as required here, certification is

inappropriate.”114

      Material differences may exist between FLSA and PWPCL claims115.

PWPCL claims require additional testimony and proof beyond that



113ECF No. 51-3,¶8.
114Evans, supra at *25-27 (further describing the “highly individualized inquiries” under
the PMWA and state law actions involving subjective criteria).
115Smiley v. E.I. Dupont De Nemours & Co., 839 F.3d 325, 329 n. 4 (3d Cir. 2016).




                                           27
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 31 of 44




required for FLSA actions116. While a written contract is not required to

support a PWPCL claim, this Court has held that a plaintiff must plead the

existence of some contractual agreement to pay wages.117 No contract has

been pleaded in this action. This Court must also assess, on a case-by-case

basis, whether any of the other 200 delivery drivers actually reported their

tips as required by the PMWA’s implementing regulations118 (infra).

     B. The Pennsylvania state law claims of the sought 200+ member
     class would so thoroughly predominate over the handful of
     individual drivers seeking relief under the federal FLSA that this
     Court should decline to exercise supplemental jurisdiction.

     Plaintiffs’ Pennsylvania law claims predominate the action,

overshadowing their tiny putative FLSA opt-in collective by overwhelming

numbers for purposes of this Court’s discretionary exercise of

supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(2). A petite set of

Named Plaintiffs, if certified as an opt-in collective action, would result in

a federal tail attempting to wag a disproportionately large state law dog.




116Id.
117Pleickhardt v. Major Motors of Pa., Inc., 2017 U.S. Dist. LEXIS 153963, 2017 WL 4180112,
at *12 (M.D.Pa, September 21, 2017).
118See 34 Pa. Code. § 231.34.




                                            28
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 32 of 44




      Rule 23 class actions for state law claims are not inherently

incompatible with FLSA actions.119 There sometimes exist, however, factual

circumstances under which it is appropriate for a district court to decline

supplemental jurisdiction. Under such circumstances, a district court

should refuse to certify a class of plaintiffs bringing state law claims, in

conjunction with a much smaller collective FLSA action.

      In De Asencio, employees of Tyson Foods filed a collective opt-in FLSA

action for unpaid wages, but also sought certification of an opt-out class

for Pennsylvania Wage Payment and Collection Law (‘PWPCL”) claims

arising from the same facts. The Eastern District of Pennsylvania initially

certified the class. On appeal, however, the Third Circuit reversed, finding

an exercise of supplemental jurisdiction in furtherance of class certification

of the state law claims to be an abuse of discretion.120

      The De Asencio Court observed that under 28 U.S.C. § 1367(c), there are

“explicit circumstances under which a district court may decline to exercise

supplemental jurisdiction.”121 Because the FLSA does not address the

supplemental jurisdiction question, the Court looked to Section 1367(c)’s

119See  Knepper v. Rite Aid Corp., 675 F.3d 249, 261-62 (3d Cir. 2012).
  De Asencio v. Tyson Foods, Inc., 342 F.3d 301 (2003).
120

121Id. at 308.




                                              29
           Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 33 of 44




statutory language.122 The De Asencio Court recognized that substantial

predomination under Section 1367, exists “where a state claim constitutes

the real body of a case, to which the federal claim is only an appendage –

only where permitting litigation of all claims in the district court can

accurately be described as allowing a federal tail to wag what is in

substance a state dog.”123 The Court held that the Eastern District abused

its discretion in certifying a Rule 23 opt-out class over plaintiffs’

Pennsylvania law claims because those claims – not the FLSA claims

brought by a few opt-in plaintiffs – formed the real body of the case.

     The Third Circuit then observed that the “disparity in numbers here

give us pause. In terms of the number of plaintiffs, the sheer difference in

numbers between the two prospective classes, 447 as opposed to 4,100,

may constitute substantial predomination by the state WPCL action under

section 1367.”124

          Generally, the distinction between opt-in and opt-out classes is
          crucial. Under most circumstances, the opt-out class will be
          greater in number, perhaps even exponentially greater. Opt-
          out classes have numbered in the millions. See In re Prudential,
          148 F.3d at 289-90. The aggregation of claims, particularly as

122See,  Id. at 309; see also 28 U.S.C. § 1367(c)(2).
123Id. at 309.
124Id., 342 F.3d, at 310 (emphasis added).




                                                  30
            Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 34 of 44




          class actions, profoundly affects the substantive rights of the
          parties to the litigation. Notably, aggregation affects the
          dynamics for discovery, trial, negotiation and settlement, and
          can bring hydraulic pressure to bear on defendants. The more
          aggregation, the greater the effect on the litigation.125

     Thus, while predomination under 28 U.S.C. § 1367 generally goes to the

type of claim, rather than to the number of parties involved, “the disparity

in numbers of similarly situated plaintiffs may be so great that it becomes

dispositive by transforming the action to a substantial degree, by causing

the federal tail represented by a comparatively small number of plaintiffs

to wag what is in substance a state dog.”126 Indeed, this Court has found

the De Asencio Court’s supplemental jurisdiction reasoning to be

“compelling” where “the difference in the number of members in the opt-

in (499) versus the opt-out (1,317) plaintiffs is significant.”127 Here, the

contrast in numbers is even vaster.

     There are only four Named Plaintiffs and another four FLSA opt-ins.

By contrast, the opt-out class that Plaintiffs seek to certify for state law




125Id.
126Id.,   342 F.3d, at 311.
127See    Evans, supra, at *19.


                                          31
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 35 of 44




claims consists of hundreds of delivery drivers.128 The ratio of opt-in

Plaintiffs to Rule 23 class population in De Asencio was approximately 1 to

10 and the ratio in Evans was approximately 1 to 3. Here, Plaintiffs ask this

Court to exercise supplemental jurisdiction over their asserted PWPCL and

PMWA claims for a staggering ratio of approximately 1 to 25.

    It is also important to note that these eight Named and ostensible opt-in

FLSA Plaintiffs are likely the only plaintiffs whose FLSA claims overlap

with the timespan applicable to the state law claims for which Plaintiffs

seek to certify a Rule 23 opt-out class. Momentarily setting aside the

affidavits of former delivery drivers affirmatively swearing that they were

never required to share their tips, former Named Plaintiff Wilson testified

that, as of October129 2016, the alleged tip pool was clearly voluntary130.

    Class claimants must suffer an injury, at a “relevant time.”131 As a

primary matter, “the relevant timed period” is “drastically restricted by the




128ECF   No. 49, p. 15 (“the number of Delivery Drivers at the Restaurant exceeds 200
individuals.”).
129At latest, October 28, 2016.
130ECF No. 51-4, pp. 35:19-39:23.
131See, e.g., Sullivan v. DB Invs., Inc., 667 F.3d 273, 347 n. 12 (3d Cir., 2011); and Rittle v.

Premium Receivables, LLC, 2016 U.S. Dist. LEXIS 120798, Civil Action No.: 1:15-CV-166, at
*2 (M.D.Pa. September 6, 2016).


                                              32
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 36 of 44




applicable statute of limitations.”132 The statute of limitations under the

FLSA is two (2) years, unless extended for a willful violation.133 This

limitations period dates back from the present to October 2016. As such,

any additional plaintiffs (beyond the eight total named and opt-in

Plaintiffs) seeking to opt into the FLSA claims going forward would have

only ostensible claims for the time period dating back to October 2016, at

which point it is clear from former-Plaintiff Wilson’s testimony that any

sharing of tips was voluntary.134 That period of time does not overlap with

the time period encompassing any plausible Rule 23 class for Pennsylvania

law claims (dating back up to three years prior to the filing of the

Complaint in May of 2017, recognizing that such claims would not be

viable past October 2016, per the evidence of record including Wilson’s

testimony).

    While Plaintiffs attempt to invoke this Court’s supplemental jurisdiction

in order to certify a Rule 23 class action through the present date, they

clearly cannot meet their burden for such a prolonged timespan. In

addition to Wilson’s testimony that any tip sharing was voluntary as of

     Jackson v. SEPTA, 260 F.R.D. 168, 187 (E.D. Pa. 2009).
132See

     Souryavong v. Lackawanna Cnty., 872 F.3d 122, 126 (3d Cir. 2017).
133See
134ECF No. 51-4, pp. 35:19-39:23.




                                           33
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 37 of 44




October 2016 at the latest, all of the Named Plaintiffs have testified that

they have no knowledge or information pertaining to Wings Over’s

policies after their respective employment there ended.135 Moreover, as

Plaintiffs acknowledge, the Restaurant’s assets were sold by Wings Over

Happy Valley MDF, LLC to Wings Over Happy Valley, LLC, as of

November, 2017.136

    In other words, the end of any plausible Rule 23 class would have little

to no overlap with the start of any new opt-in plaintiffs’ federal FLSA

claims. So, not only does the large number of Rule 23 opt-out plaintiffs

currently predominate over the small number of federal FLSA opt-out

plaintiffs, but that disparity is unlikely to change much, if at all. This Court

should therefore decline to exercise supplemental jurisdiction over the

state law claims.

    C. Plaintiffs are inadequate class representatives because they have a
    track record of dishonesty pertaining to wages, and in some instances
    a criminal history. They have also been less than forthright with this
    Court.




135ECF No. 49-1, pp. 8:18-19; 25:5-7; and 33:20-34:1; ECF No. 49-2, pp. 9:5-7; 57:1-15; ECF
No. 49-4, pp. 59:1-3; 63:9-64:8; and ECF No. 49-4, pp. 41:9-12; 43:3-21.
136ECF No. 49, pp. 4-5.




                                            34
          Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 38 of 44




    The Named Plaintiffs are inadequate class representatives. Generally

speaking, dishonesty, prior convictions and a lack of forthrightness can

render putative class representatives inadequate.137

    Named Plaintiffs have not been completely forthright with this Court.

For one, they represented that “[u]nlike the other Plaintiffs, Mr. Krieger has

a criminal history.”138 While they further acknowledge that Krieger “was

convicted of assault and related offenses”, they contend that “those

convictions resulted from a drug addiction that no longer afflicts Mr.

Krieger” and that “Mr. Krieger has been clean for approximately seven

years.” Krieger testified that drugs were involved in “all of” his criminal

convictions.139 However, Krieger also testified that he has “been clean for




137See,e.g., Sloane v. Gulf Interstate Field Servs., 2017 U.S. Dist. LEXIS 43088, No. 4:16-cv-
01571, at *66-69 (M.D.Pa. March 24, 2017); see also Bontempo v. Wolpoff & Abramson, 2007
U.S. Dist. LEXIS 102448, No. 06-745, at *28 (W.D.Pa. December 14, 2007) (“Bontempo’s
misrepresentations concerning his agreements with MBNA – agreements that will [be]
relied upon by class members in asserting their claims against W&A – and his
dishonesty in seeking to eliminate his credit card debts that underlie his FDCPA claims,
make Bontempo an inadequate class representative under Rule 23(a)(4).”)’ and McCall
v. Drive Fin. Servs., L.P., 236 F.R.D. 246 (E.D.Pa. 2006) (emphasizing that dishonesty or
credibility concerns may cast doubt on ability of persons to adequately represent a class
where such putative representatives “were dishonest or lacked candor about matters
central to the litigation itself.”)
138ECF No. 49, p. 5.
139ECF No. 49-3, at 55.




                                              35
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 39 of 44




seven years.”140 Despite this testimony, a search of Pennsylvania’s Unified

Judicial System dockets revealed that Krieger pleaded guilty to an assault

charge as recently as July 2017 [ECF No. 51-13]. Krieger failed to mention

this at his deposition (held September 24, 2018). It is not possible for

Krieger to have been clean for seven years, and for drugs to have been

involved in all of his convictions. While it is not clear whether Krieger is a

violent criminal without the influence of drugs or if he simply continues to

use drugs and lied about that fact at his deposition, he is not an adequate

class representative for potentially credible, non-criminal employees

throughout the putative class.

     Named Plaintiffs likewise omitted that Plaintiff Ronald also previously

pleaded guilty to possession of drug paraphernalia before the Somerset

County Court of Common Pleas. The Amended Complaint filed on behalf

of the Named Plaintiffs asserts the existence of an illegal tip pool through

the present, despite that Named Plaintiffs have “no idea” what happened

after they left. This blatant attempt to assert direct liability against WOHV

without any factual support impugns their credibility.



140Id.




                                       36
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 40 of 44




    More to the heart of the matter, Named Plaintiffs admit that they failed

to honestly report their tips.141 Their dishonest tip reporting goes directly to

their wages and this litigation. These admissions are particularly important

to class certification in this case because Named Plaintiffs are seeking to

certify a class to pursue claims under the Pennsylvania Minimum Wage

Act.

    Pennsylvania’s Secretary of Labor and Industry is expressly authorized

under the PMWA to promulgate implementing regulations.142 Pursuant to

that express statutory authority, and in contrast to federal policy143, the

Secretary promulgated a regulation providing that, “[a]n employee failing

or refusing to report to the employer the amount of tips received in any

workweek shall not be permitted to show that the tips received were less than the

amount determined by the employer in the workweek.”144 In Pennsylvania,

regulations embodying an agency’s interpretation of law have the force


141ECF  No. 49-1, pp. 22:5-24:21; ECF NO. 49-2, pp. 29:21-34:9; ECF No. 49-4, pp. 49:3-
50:17; ECF No. 49-3, pp. 33:20-36:6.
142See 43 P.S. § 333.109.
143In Atlantic Limousine, Inc. v. NLRB, 243 F.3d 711 (3d Cir. 2001), the Third Circuit Court

of Appeals affirmed a backpay award under the NLRA based, in part, upon unreported
tip income. The Third Circuit concluded that federal tax policy would be preserved,
despite the disparity in reported tips and tips claimed for the purpose of seeking
backpay, because the drivers remained subject to criminal prosecution for tax evasion.
14434 Pa. Code. § 231.34 (emphasis added).




                                             37
         Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 41 of 44




and effect of law.145 Pennsylvania has made a policy choice, differing from

the Third Circuit’s treatment of misrepresented tip income in federal

actions. Pennsylvania chose to prohibit employees who misrepresent their

tips from later attempting to demonstrate amounts in excess of what they

reported (a form of regulatory estoppel).

    In addition to Named Plaintiffs’ lack of credibility, the state law claims

require individualized analyses, which further demonstrate their

inadequacy as representatives for the putative class. Because the PMWA

regulation requires accurate reporting of tips as a prerequisite for an

employee to “show” additional tips beyond what he or she reported, the

Named Plaintiffs’ admitted fraud in underreporting their tips to

Defendants and the federal tax authorities likely stymies their PMWA

claims. At a minimum, it renders Named Plaintiffs inadequate class

representatives for other employees who may have complied with the law

by honestly reporting their tips. Moreover, as noted supra, Named

Plaintiffs have not pleaded the existence of a contract in this case. Because

a contract is required to assert PWPCL claims, Named Plaintiffs are ill-


145See Reuther v. Del. Cty. Bureau of Elections, 172 A.3d 738, 744 n. 13 (Pa. Cmwlth. 2017)
(citing Borough of Bedford v. Dept. of Envtl. Prot., 972 A.2d 53, 61 (Pa. Cmwlth. 2009)).


                                             38
       Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 42 of 44




equipped to represent the interests of any employees who may have had a

contract, express or implied.

                                CONCLUSION

   This Court should deny Named Plaintiffs’ Motion to Certify Class

Pursuant to Fed. R. Civ. P. 23 because:

  1. They fail to meet their burden of establishing commonality and
     predominance under Rule 23 because the circumstances for
     individual drivers vary so greatly;

  2. Supplemental jurisdiction is inappropriate because the large number
     of state law claims predominate over the relatively small number of
     federal claims; and

  3. The Named Plaintiffs are inadequate class representatives.




                                     39
      Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 43 of 44




                                  Respectfully submitted,

                                  McQUAIDE BLASKO, INC.


Dated: October 15, 2018           By: /s/Philip K. Miles III
                                        Philip K. Miles III, Esquire
                                        I.D. No. 209425
                                        pkmiles@mqblaw.com
                                        811 University Drive
                                        State College, PA 16801
                                        (814) 238-4926
                                        Attorneys for Defendants




                                    40
       Case 4:17-cv-00915-YK Document 54 Filed 10/15/18 Page 44 of 44




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TY CARTS, LEWIS GROVE, COLIN                 Case No. 4:17-CV-915
KRIEGER, BRANDEN RONALD,
Individually and on behalf of all            Judge: Yvette Kane
other similarly situated individuals,
                  Plaintiffs,                Complaint filed: May 24, 2017
         v.                                  Amended Complaint filed:
WINGS OVER HAPPY VALLEY                      February 12, 2018
MDF, LLC d/b/a WINGS OVER
HAPPY VALLEY, STEVEN C.
MOREIRA, and WINGS OVER
HAPPY VALLEY, LLC,
                  Defendants.                Electronically Filed

                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of Defendants’ Brief in
Opposition to Plaintiffs’ Motion to Certify Class Pursuant to
Fed.R.Civ.P. 23 in the above-captioned matter was served via ECF this 15th
day of October, 2018, to counsel of record as follows:

      David S. Gaines, Jr., Esquire
      dgaines@mkclaw.com
      Miller, Kistler & Campbell
      720 South Atherton Street, Suite 201
      State College, PA 16801
                                      McQUAIDE BLASKO, INC.

                                         By: /s/Philip K. Miles
                                               Philip K. Miles, Esquire
                                               I.D. No. 209425
                                               pkmiles@mqblaw.com
                                               811 University Drive
                                               State College, PA 16801
                                               Attorney for Defendants

                                        41
